DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the structures that are schematically represented by generic boxes 160, 400a, 400a’, 400a”, 400b, 400b’, 500a, 180b, 115a, 400, 180c, 600 and 610 should include some sort of written descriptions within the boxes as to what is being schematically represented.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-12, and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Searete LLC (WO 2012/064366).
The Searete reference discloses a catheter device for delivering breathing gas to a user comprising at least one bacteria sensor  (see page 97, lines 15-28) having electronic and physical properties or characteristics and various indicators (see page 74, lines 28-33).
In regard to claim 2, see page 40, lines 1-7.
In regard to claim 3, see page 27, lines 23-30 where the detected bacteria would inherently have an odor associated therewith.
In regard to claim 5, see at least page 74, lines 28-33.
In regard to claim 6, see page 75, lines 5-14.
In regard to claim 7, see page 97, lines 15-28.
In regard to claim 8, see page 66, lines 4-10 and page 96, lines 3-4 and 23-33.
In regard to claim 9, see page 20, lines 29-33.
In regard to claim 10, see page 20, lines 22-28.
In regard to claim 11, see page 20, lines 22-28 and page 27, lines 23-30.


.
Claim(s) 1-7, and 13-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schindhelm et al. (US 2014/0364758).
The Schindhelm et al. reference discloses a device for delivering breathing gas to a user comprising at least one bacteria sensor  (see paragraphs 0007 and 0091) having electronic and physical properties or characteristics and various indicators (see paragraphs 0005, 0082 and 0141).
In regard to claim 2, see paragraphs 0025, 0027, 0081 and 0091.
In regard to claim 3, the detected bacteria would inherently have an odor associated therewith.
In regard to claim 4, see paragraph 0088.
In regard to claim 5, see paragraphs 0005, 0082 and 0141.
In regard to claim 6, see paragraphs 0024, 0085, 0086, 0098 and 0156.
In regard to claim 7, see paragraph 0141.
In regard to claims 13 and 14, see paragraphs 0068 and 0087.
In regard to claim 15, see paragraphs 0098, 0104 and 0105.
In regard to claim 16, see paragraphs 0098, 0104 and 0105.
In regard to claim 17, see paragraph 0098.
In regard to claim 18, see paragraphs 0025, 0027, 0081 and 0091.
In regard to claims 19 and 20, see paragraphs 0002 and 0088.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885. The examiner can normally be reached Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN O DOUGLAS/            Primary Examiner, Art Unit 3649